Citation Nr: 1429155	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-08 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disability.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to October 1966.  

This matter comes before the Board on an appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case is currently under the jurisdiction of the RO in Los Angeles, California.  

In July 2013, the Veteran had a hearing before the undersigned judge via a Travel Board and a transcript of that hearing is of record.  

The issue of entitlement to service connection for a back disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A February 2000 rating decision denied service connection for a low back condition.  The Veteran did not appeal that decision and the February 2000 decision is final.  

2.  The additional evidence presented since the February 2000 rating decision is new and material, as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The RO's February 2000 decision denying the claim for service connection for a back condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  
2.  Since the February 2000 rating decision, new and material evidence has been received, and the claim for service connection for a back condition is reopened.  38 U.S.C.A. §§1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A February 2000 rating decision denied service connection for a low back disability on the basis that the Veteran's service medical records were silent as to complaints of or treatment for a back condition.  An August 1999 VA examination found the Veteran had a diagnosis of lumbosacral spondylosis.  X-rays revealed discogenic disease from L2 to L4.  

In September 2008, the Veteran attempted to reopen a claim for service connection for a low back disability.  In a January 2009 letter, the Veteran was informed that the February 2000 rating decision that denied service connection for a low back disability had become final.  The letter informed the Veteran that in order to reopen his claim new and material evidence must be submitted.  The Veteran did not submit any evidence.  An April 2009 rating decision denied service connection for a low back disability on the basis that the evidence received since the prior final rating decision was not new and material.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.  

The evidence added to the claims file since the final February 2000 rating decision includes testimony from the Veteran at a July 2013 Travel Board hearing.  The testimony indicates that the Veteran did not have a back problem of any sort before he joined the military.  He stated that his back pain began in Vietnam while he was serving as an artillery technician.  The Veteran contends that during several missions he had to lift, pull, and load 60 pound, and heavier, shells repeatedly.  He stated that he had back pain in service and at the time was given Motrin but continued working because it was his job and there wasn't much else that could be done for his back pain.  He also testified that he knew his back hurt but he didn't realize the extent of the damage until 1979.  At that time he was turned down for a job after a physical revealed that he had a herniated disc.  The Veteran testified that he sought treatment for his back in the years following his discharge at USC Medical Center and through Kaiser.  In recent years he has received treatment from the VA hospital.  

The regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds the Veteran's statements regarding back injury during service and chronic back pain since service to be credible and sufficient to reopen a claim for service connection for a back disability.  

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim is reopened.  To that extent only, the appeal is allowed.  


ORDER

New and material evidence has been received to reopen a claim for service connection for a back disability.  To that extent only the claim is allowed.  


REMAND

A remand is necessary so that VA can fulfill the duty to assist the Veteran in obtaining evidence to substantiate a claim of entitlement to service connection for a back disability.  38 U.S.C.A. 5103A (West 2002 & Supp. 2013), 38 C.F.R. 3.159(c) (2013).  That duty includes assisting the Veteran in obtaining relevant evidence identified by the Veteran.  38 C.F.R. 3.159(c) (2013).  

The service treatment records do not indicate that the Veteran was treated for any back disability while in service.  However, the mere absence of treatment records does not contradict a Veteran's statements about symptom history.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran, through his own statements, asserts that he injured his back while serving as an artillery technician in Vietnam during his active service, and that he has had chronic back pain since his discharge.  The Veteran had a VA examination in August 1999 which resulted in a diagnosis of lumbosacral spondylosis.  

VA has a duty to provide the Veteran a current examination on the claim of entitlement to service connection for a back disability and to obtain an expert medical opinion as to whether any back disability is related to his active service because there is evidence of an incident in service, of a current disability, and of a relationship between the two.  38 C.F.R. § 3.159(c)(4) (2013).  
Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records not currently associated with the claims file.  Any other records identified by the Veteran should also be obtained.  

2.  After obtaining the above records, schedule the Veteran for a VA spine examination.  The examiner must review the claims file and must note that review in the report.  The examiner should consider the Veteran's reports of his in-service injury and subsequent symptoms.  The examiner should also review the August 1999 VA examination of the Veteran's lumbar spine.  Any indicated tests should be performed.  The examiner should provide the following information:  

(a) Diagnose all back disabilities found.  

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any current back disability is due to the Veteran's service, to include repetitive lifting and loading of 60 pound, and heavier, shells.  

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


